People v Wiggins (2016 NY Slip Op 03258)





People v Wiggins


2016 NY Slip Op 03258


Decided on April 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2016

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Gesmer, JJ.


967 5895/11

[*1]The People of the State of New York, Respondent,
vShamel Wiggins, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Amy Donner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County, (Edward J. McLaughlin, J. at plea; Richard D. Carruthers, J. at sentencing), rendered May 15, 2013, convicting defendant of burglary in the second degree, and sentencing him to a term of 3½ years, unanimously affirmed.
The sentencing court properly found that it had no
discretion to defer defendant's mandatory surcharge (see People v Jones, 26 NY3d 730 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2016
CLERK